— Order, Supreme Court, New York County, entered November 18, 1974, unanimously modified, on the facts and in the exercise of discretion, to remand to the Supreme Court, New York County, in order that an additional reasonable period of time be fixed to permit defendant Abrams to complete disclosure proceedings, and as so modified the order is affirmed, without costs and without disbursements. While we agree that the action should not be stricken from the Trial Calendar, and that a severance would be inappropriate, since defendant Abrams has only recently been joined in this action, although it has been pending for over three and one-half years, he should be accorded additional time to have and complete disclosure proceedinges. (See Franklin Nat. Bank v. Siegler, 29 A D 2d 988.) Concur — Stevens, J. P., Markewich, Tilzer, Capozzoli and Nunez, JJ.